DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15-22, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Courbat (U. S. 2018/0289067) in view of Peuchert (U. S. Patent 10,321,719).
Regarding claim 15, Courbat discloses an aerosol-generating device 100, comprising: a housing 101 defining a chamber 112 configured to receive at least a portion of an aerosol- generating article; an inductor coil disposed around at least a portion of the chamber; an elongate susceptor element 210 projecting into the chamber 112; and a power supply 102 and a controller 104 connected to the inductor coil 110 and configured to provide an alternating electric current to the inductor coil 110 such that the inductor coil 110 generates an alternating magnetic field to heat the elongate susceptor element 210 and thereby heat at least a portion of an aerosol-generating article received in the chamber 112.  Courbat discloses the claimed invention except for the elongate susceptor element comprises an elongate support body and at least one heating portion formed from a susceptor layer on an outer surface of the elongate support body, and wherein the elongate support body is formed from a thermally insulative material and the susceptor layer comprises one or more susceptor materials.  Peuchert, see figures 3-4, discloses the elongate susceptor element 1c comprises an elongate support body 3a, 3b is made of and at least one heating portion formed from a susceptor layer on an outer surface of the elongate support body 2c, 2d, and wherein the elongate support body 2c, 2d is formed from a thermally insulative material and the susceptor layer comprises one or more susceptor materials.  It would have been 
Regarding claim 16, Courbat in view of Peuchert disclose the susceptor layer 3a, 3b is a susceptor coating deposited on the outer surface of the elongate support body 2c, 2d.
Regarding claim 17, Courbat in view of Peuchert disclose the susceptor layer 3a, 3b is formed from a metal or a metal alloy.
Regarding claim 18, Courbat in view of Peuchert disclose the elongate support body 2c, 2d is formed from a non-ferromagnetic material.
Regarding claim 19, Courbat in view of Peuchert disclose further comprising a thermally insulative tip.
Regarding claim 20, Courbat in view of Peuchert discloses the thermally insulative tip is defined by a portion of the elongate support body 2c, 2d which is free from any susceptor layer on an outer surface thereof.
Regarding claim 21, Courbat in view of Peuchert discloses the at least one heating portion 1c, 1d comprises a plurality of discrete heating portions each formed from a susceptor layer on the outer surface of the elongate support body.
Regarding claim 22, Courbat in view of Peuchert disclose the plurality of discrete heating portions are spaced apart along a length of the elongate support body. 
Regarding claim 27, Courbat in view of Peuchert disclose the elongate susceptor element extends beyond the chamber to protrude from the housing.
Regarding claim 28, Courbat in view of Peuchert disclose an aerosol-generating article having an aerosol-forming substrate configured for the aerosol-generating device.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Courbat (U. S. 2018/0289067) in view of Peuchert (U. S. Patent 10,321,719) and further in view of Blelock (U. S. 2021/0145067).
Regarding claim 24, Courbat in view if Peuchert disclosed the claimed invention except for the elongate susceptor element is removably attached to the housing within the chamber.  Blelock, (see paragraph 0121) discloses the elongate susceptor element is removably attached to the housing within the chamber.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Courbat and Peuchert to provide such feature as taught by Blelock because this may be able to be cleaned, reused and/ or replace separate from the cartridge.  
Regarding claim 25, Courbat, Peuchert and Blelock disclose the claimed invention except for the elongate support body comprises an aperture or recess at a base thereof by which the elongate susceptor element is removably attached to the housing. Since it is common knowledge using aperture or recess most commonly known and most basic method for securing or attaching.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Courbat, Peuchert and Blelock to provide such feature since so as to provide for securing or attaching.  
Claims 23 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831